Citation Nr: 0616947	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left knee 
chondromalacia.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to October 1978.  This matter is before the Board 
of Veterans' Appeals (Board or BVA) on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
service connection for the left knee disorder and for 
pneumonia.  While the veteran initiated an appeal with regard 
to both issues in his October 2003 notice of disagreement, 
and the RO addressed both issues in a statement of the case 
issued in June 2004, the veteran confined his appeal to only 
the issue regarding the left knee on his July 2004 VA Form 9.  
The issue involving pneumonia is not before the Board.  The 
veteran lives in Oregon, and his file is in the jurisdiction 
of the Portland, Oregon RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, received in July 2004, the veteran 
indicated that he wished to have a BVA hearing at a local VA 
office before a member of the BVA.  While the veteran failed 
to report for a hearing scheduled in June 2005, he has 
submitted a November 2005 explanation and he has since 
indicated that he wished to testify at a Videoconference 
hearing before a Veterans Law Judge of the Board.  

Inasmuch as Videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a hearing for a 
Videoconference hearing at the Portland, 
Oregon RO.     

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



